                8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 1 of 19 - Page ID # 1

 Pro Se 14 (Rev. 12/16) Complaint fo r Violation of Civil Rights (Prisoner)

                                                                                                                              ' FILED
                                                                                                                       U.S. DIS THICT COURT
                                           UNITED STATES DISTRICT COURT                                              DISTRIC T OF NEBfMSKA
                                                                               for the
                                                                                                                          18 OCT -3 PM f: 43
                                                                              District of
                                                                                                                         FFi'l    A <•
                                                                                                                                   ·t I
                                                                                                                                         ••   -
                                                                                                                                              l' ''LE 0 /(
                                                                                  Division



                                                                                                       8:1gcv 4 &B
flA±¥!ur2 -~:::)-Gfi_; /1,,11:f4
                                                                                            Case No.
                                                                                                       (to be filled in by the Clerk's Office)


 (Write the f ull name of each plaintiff who is filing this complaint.            )
 If the names of all the plaintiffs cannot fit in the space above,                )
 please write "see attached" in the space and attach an additional
 page with the fu ll list of names.)                                              )
                                     -v-                                          )
Do\j)J ns ( DUAi+\/ /J.e. -1111a-'-fh e;v./- ~                                                                                     IVi:.:.,
 · f -- COR/lCC+-, oA/Cf~ ro(f}/c f/L
                                 0
                                                                                  ~
t ~Jli L- rn 11 /L~ (s) sue__                                                     ~                                  r£T .3 zorn
                                                                                                                     1


                                Defendant(s)                                      )                                       Cl r-RK
 (Write the fu.ll name of each defendant who is being sued. If the                                              1
 names of all the defendants cannot fit in the sp ace above, please
                                                                                  )                                 S. Dl~TRly T COURT
 write "see attached " in the space and attach an additional page
 with the fu. ll list of names. Do not include addresses here.)



                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                 (Prisoner Complaint)


                                                                              NOTICE                                       ,,
     Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
     electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
     security number or full birth date; the full name of a person known to be a minor; or a complete financial account
     number. A filing may include only: the last four digits of a social security number; the year of an individual 's
     birth; a minor's initials; and the last four digits of a financial account number.

     Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
     other materials to the Clerk's Office with this complaint.

     In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
     forma pauperis.




                                                                                                                                                  Page 1 of 11
              8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 2 of 19 - Page ID # 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


l.         The Parties to This Complaint

           A.         The Plaintiff{s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                            All other names by which
                                                                            IIRJllua -:f/-ltnf5- ?12/ffr/v.{gz)                             /


                            you have been known:                            /4lr( \(( -/1 fJ f11 o (-:Jo )
                                                                                                       0


                            ID Number
                            Current Institution
                            Address


                                                                                        Citv                State

           B.         The Defendant{s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (if known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. 1
                            Name
                            Job or Title     (if known)

                            Shield Number
                            Employer
                            Address


                                                                            .I   ~Citv                      State              Ziv Code
                                                                            []l1'ndividual capacity    0   Official capacity


                      Defendant No. 2
                            Name
                            Job or Title    (if known)

                            Shield Number
                            Employer
                            Address
                                                                                          )(]\fl
                                                                                        Citv                State              Ziv Code
                                                                            0    Individual capacity   0   Official capacity




                                                                                                                                      Page 2 of 11
                8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 3 of 19 - Page ID # 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                      Defendant No. 3
                             Name
                            Job or Title ((f known)
                                                                                             ,\ ff_
                             Shield Number
                            Employer
                            Address
                                                                                   Az    !'\
                                                                                               v
                                                                                      Citv              State             Ziv Code
                                                                            D Individual capacity   D Official capacity

                      Defendant No. 4
                             Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                                      Citv              State             Ziv Code
                                                                            D Individual capacity   D Official capacity
II.        Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against (check all that apply):

                       D     Federal officials (a Bivens claim)

                     ? t a t e or local officials (a~ 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                       T,11n11k-Lij/JL-17l!J / ~ 5 y5+e~
                       {J t' -e). JAim t k-!-111 ,nJ/S{!}O/r(
                                                    0



           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?



                                                                                                                                 Page 3 of 11
                8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 4 of 19 - Page ID # 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




m.         Prisoner Status



       X   Indicate whether you are a prisoner or other confined person as follows (check all that apply) :
                      Pretrial detainee

           D          Civilly committed detainee

           D          Immigration detainee

           D          Convicted and sentenced state prisoner

           D          Convicted and sentenced federal prisoner

           D          Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.




         B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.

                          (' AIf-fl <tY6(,'/2p(O/{/J5                ,,,//1/0 -
                          @ '; ,' ;&;{f .7;-J;n <1/-e -C:r> 9/l L-/l1111L_
                                                                                 J
                                                                                                                        Page 4 of 11
               8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 5 of 19 - Page ID # 5

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civi l Rights (Prisoner)




          C.          What date and approximate time did the events giving rise to your claim(s) occur?


                                f\2 lf\2o_Jg
          D.          What are the facts underlying your claim(s)? (For example: What happened to you ? Who did what?
                      Was anyone else involved? Who else saw what happened?)

                        ~ 5.fmp/y W1u1./-e                                               J1111'1       ((J-e- lf'J/f L              -
                       fn II ;"L                       {J'A/ f11- t!J /(/f /l #.& 611cK &r=-                             /11 ~

                        f«f?II/() c o;r1 /Yl/ S-5/-l /ZY                                 e/{Jvf!tJ~ 5 -

V.        Injuries


         treatment, if any, you required and did or did not receiv~ f                           _
                                                                                                    5
                                                                                                      In
         If you sustained injuries related to the events alleged above, describe your inj uries and state what medical
                                                                                   /I. ./71 l            e s s-
            /n .f// f II!.. - ll// j U/5A/ L os-I-- 0~ (cS-1- u1,,c
          n      re e Par?/11()              57Jln?j?<7d e./t/Ve /t7/?3      us.
VI.      Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

        iJ€ /JI urIt;z_ : decM1211+or2 y                                                  Jo        &rn ,e/1--J-
       (oi'j 75(/c_ T fJ/lfl1ll5-<"J

                                                                                                                     Page S of 11
              8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 6 of 19 - Page ID # 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




VIII..    Exhaustion of Administrative Remedies Administrative Procedures

          The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
          with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
          in any jail, prison, or other ~orrectional facility until such administrative remedies as are available are
          exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.           Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     ~            s
                         0   No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).

                      [)o~/115 Coudv /Jr?/7/. - {);C:- ( {!),c/2r rJ; cJ/vJ'

         B.           Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                      procedure?

                     p ·Yes
                         0   No

                         D   Do not know


         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                      D      Yes

                      0      No

                    ~notknow

                     If yes, which claim(s)?




                                                                                                                           Page 6 of 11
               8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 7 of 19 - Page ID # 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                       •     Yes        f<f6Uf)+r2 d 9rr-f(//iVl'(:                                       ['orz_fr""
                      ,PK    No          111(' {/'-Vi_ 9 o-1- {) /{/ {:___
                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                       D     Yes




         E.           If you did file a grievance:

                      1.    Where did you file the grievance?




                      2.    What did you claim in your grievance?




                                                                  ftl\J4-
                      3.    What was the result, if any?




                     4.     What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                            not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)


                                        fi.;f V1(L JOf f!.f8UP >1--P cf
                                          9r I (J {l111vc e- i'ofl/71 I
                                          /
                                                                                                                          Page 7 of 11
               8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 8 of 19 - Page ID # 8

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          F.          If you did not file a grievance:

                      1.    If there are any reasons why you did not file a grievance, state them here:


                             Ref)J(J 5 !-<1 J J'!f vAlll~
                             )(/ f I/fa                      S,-e JVk       ();z_ f))Vf-W-1: 0 - /YIL
                      2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                            when and how, and their response, if any:

                             Dbu_J) n-5 ( ou,11-fj /)fpj, -o~ - co 12/Z,
                              ( /J s f - fJ1 /-I A/a; -efr'--f/l/ I s_~ / !? V
                                     .7Z? tncr+e ?e~uf5 -b                                ;Co~,
         G.




                       (Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
                       administrative remedies.)


VIII. Previous Lawsuits

          The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
          the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility ,
          brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous ,
          malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
          danger of serious physical injury." 28 U.S.C. § 1915(g).

          To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

           0    Yes




          If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of 11
               8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 9 of 19 - Page ID # 9
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (~risoner)




          A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                       D     Yes

                     ~o


          B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)


                      2.    Court (if federa l court, name the district; if stajcourt, name the county and State)



                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                             0 Yes




                             If no, give the approximate date of disposition.
                                                                                1/ AJ\J±
                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




          C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?


                                                                                                                         Page 9 of 11
            8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 10 of 19 - Page ID # 10

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                       D     Yes


                      ~
          D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)
                                                                              I()\ /4-
                      2.    Court (if federal court, name the district; if state court, n me the county and State)




                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                             0 Yes

                            • No
                            If no, give the approximate date of disposition

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                            /V\11-
                                                                                                                     PagelOof 11
              8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 11 of 19 - Page ID # 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




IX. ·     Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a c.urrent address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff
                      Prison Identification #
                      Prison Address

                                                                            Citv


         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Address

                                                                            Citv              State          Ziv Code

                      Telephone Number
                      E-mail Address




                                                                                                                        Page 11 of 11
                                      8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 12 of 19 - Page ID # 12



                              .
) .ii,... ~~::;,..,.:.?.<) j_ ((                                  P,O           ~ax
                                                                                                      KEtrE ca~~rss~~Y Nc1~~~~
                                                                                                    t749•, Gt LoKi~, MO 63i?G-l1?0
                                                                                                                                                                                                                                                  rnsc1          1  a~
                                                                                                                                                                                                                                                          f.'~i/{P FP.Di'·i                   1
                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                      .'-1 0;;,
                    ii·•\r•ii~· < tilUf'f'IN, l',j.;:'f't!Uf,: ·r                                                                                                                                                             F'IC-k'.~::u 8',' 1
                NUM 8£ f< 1 i ..:'i S i.f1 •?t                                                                                                                                                                                            C P 4: 1 t <.)Oci ~~:54f1•r'
~-i1tG J.Ll. Tf Ni ii'i n, ... F· 1 11.,:-.•(.)~:i <;?i:1'.~ j t., J···O(~ i ;,                                                                                                                                       r;i-,:_; t-'IJNP B,\I. < i.3. i. i.
HtOCk1Cii                                                        T[EQt~/2                                                      crtL1002                                                                                       0Q~FR UA1~i0?/27/20tR
     F,-qC It .. 1"t'l' i',!,,°\f·i 1•· 1 f.iCH.IGi.J\ (:; GO t:{1/U.: C· "i H                                                                                                                                                                    t1f,:[.1 f"F:: i :i. i,f.t.:7i6?l,

                                                                                                                        LI[)
it-\·,✓                                                                                                                                                                                                               '( (Fi"i·'/:            T                                               TOTAL
MCIOI.ICl
                                                                         l.         C ('; (:f'!•.'.f.Ct."t C!v'.~J'.,!N H:',H'.f.lP!::~,S                                                                             t.:~ .,~ ft '? ~:-~                        1 , ·•HJ                         1 ,·•H>


                                    '. :( }(}(} H>l~:i
                                                 -J. <),:~(;
                                                                         '.!
                                                                         i.
                                                                                    Ch K:'-.NICI. (•\ !:::N'lOJ!(-'I":
                                                                                  r•,:,n D. !S :~: J t u·: nrF: r .-in 1,1H r
                                                                                                                              n~T:Fc ccr-1=·F1:::
                                                                                                                                                                                                                      ;:(.-J?·n
                                                                                                                                                                                                                      ;:?. c) ~:: .,;, ~~'>
                                                                                                                                                                                                                              ,,,•1·,·
                                                                                                                                                                                                                                                                 •'.i, lo'.'.i
                                                                                                                                                                                                                                                                 r.:•.n?
                                                                                                                                                                                                                                                                 •'.) • ::1 ::;
                                                                                                                                                                                                                                                                                                  0    I   •1f3




                                   <
                                                                         ;?              1:::,!\    ~       • ~~; ,                                                                                                            ••,\,, ..,J                                                        tJ' 7,J
                                                •H~rn                    ·J          f:: 1~ G•]~!R FRI.II 'r f:hf•,! .. L S ~. '?JO:l                                                                                                                            i . ()':.i                       '.!. • <~~)
                                                .~.348                   i.          f:".·:1 \'.:,"), l!l'lT C\:EE:3E CR\!{'tCH'i                                                                                                                                2 . .\.'.)                       2.       l()
                                           A·OS:?6                       ~           E~ P~E .. PRNTO~STHPU C~V~LOP                                                                                                                                               (\, 6 1:i
                              :,: Ti:-:Nti
                                           ti!. l:f'i~:;             fHY                           fJE:SC(•'.lPTHI~•;                                                                                            HEt-'\SON
                                                <:•i.0:7::               1.                        P·UP {lt'P Gt:til.ii.i:i{•1\(f FOl,t:_.::                                                                  i/t1":uth,.1r:i:r.fld                        fte1,1
                                                ..... ,. 1 'j'           ~                         G(; l-'.~.fU!'!tl TOEn:u.t~ Gf(l.ni                                                                        (J·r: o \'.·th ct· :i. ,:. e c:J.
                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                           r. t ~,'ll'I


                              -      v

                                           l
            'I      ...-                   fr
                                                                                                                                                                                                                                              RE · E1V~
                                                                                                                                                                                                                                                  OCT O3 2ij1
                                                                                                                                                                                                                                                                                     ,..
                                                                                                                                                                                                                                                          CLJgRK                       ..._
                                                                                                                                                                                                                                              S. OtSTAICT
                                                                                                                                                                                                                                                   ,... . 00Llff


                                                                                                                                                                                                                                       fil.rn ro r.-1i1..                                     (:l , •"J:'i
                                                                                                                                                                           ....... ..........,.                                    r.\\1..F,3 Tt'\X                                           f>, Uii
                                                                                                                                                                                                                          ntw~:R ·, 01 (1: ...                                                8. 'j',it
                                                                                JJra{-!; JJ b•·;;           t. i. t    •l     f . .:id // ..:iN,:i         •1   i       '1 ',/(.• n   t. ,, l" :r·       1



                 n, ".' ·, OF/~ I T ~·:,a ,;·~~i
 ....... ··- ...... ·- ....   -·    ....         . . •· . .. .... ....   ....     ....       ....    ....     .... .... ...     ....   . ....   .... ...        ••·• ................ --   ....      .... t           F!!f.l FU!·W                      B:\L

                                             u_,,;.a,· {07·-
 . rnT



   "'N\.o.l.
              z;~·····p'·, ...                  .
                                                                                 V           /?                          ,~
                                                                                                                  L0:;_./- ......
                                                                                                                                                                    -


 r I T'~ .!f.::f:fn!:=: fl         'i '( ... _............................. -·········.................. - ..................... ---............. · ·· .. ··· ·•· ··· ·····•·"·· ...........                                                         f.! 1=1 f (:: .............. •· ...... _,_, ........
                                                ...,.
8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 13 of 19 - Page ID # 13
           8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 14 of 19 - Page ID # 14




 /l&,Tf/U/2-~177 es-G-!2-'1E&i~1<e,L,ou,s
            1 JI )1\_ (
 Printed Name                                              undt Liverable. D rawings, I,.,f:-t i:kings &
  (4 S-SJ<J9. . . --)(-f-.J.-\. b )
 '---'-
  · -----='--__,_-~-     ' -~       ~
                                                           E xcess writing on envelopes is no t
                                                           allowed.
  Data #      Module #          '                          Chit#       f '-f ~ 7      Records
 Douglas County
 DEPARTMENT oF coRREcnoNs                 0   DO _, I I r,l L- O'r                                     _


 g~1~~~~~~;~~;02                        . --2 ,,       · rrti                            ,~Yus-1-!Ce       _
                ~~ .             lf«M OFb'c e~of-- [ooA/,-/'i (1c-k°Cl0CK
      01                        /J a!!JI/J 5 - C ouAJf I C..u uPlf(ouse_
\J~     • s. D ~ a u l f        DmA)lj ;tEE/ bS1u~-J_3:]___~
               8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 15 of 19 - Page ID # 15




 IJFSC
    MIX
  Envelope
Fsc• c1311a1
                           THIS ENVELOPE IS RECYCLABLE ANO MADE WITH 30% POST CONSUMER CONTENT   t')   ©USPS2016
8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 16 of 19 - Page ID # 16
                    8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 17 of 19 - Page ID # 17




      JJ,
      FSC

)       MIX
      Envelope
    FSC ~ C137131
                                THIS ENVELOPE IS RFCYClABL£ ANO MADE WfTH 30% POST CONSUMER CONTENT   4
                                                                                                          -~.   © USPS2016
   AR -r1-1 ure_ _J/} m s -&t:e ,-1;;;;,,A/~/Z..)
                8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 18 of 19 - Page ID # 18
                           (?                                                                                                               Has Ier
                                                                                                                                             09/28/2018
                                                                                                                                                                     FIRST.CLASS MAit

                                                                                                                                                                   $001 .630-
                                                                                                                                                                                 ,·



  011./-,4:lf~5-S-::1%9~ ')JfJO :/f.t 1 \ 6 . .
                                                                                                                                           111-iit•i-it®=i
                                                                                                                                                                                        )
                                                                                                                                            f!•~~~

, flol:!_!)l!t-5 { OcMJ/V )J<?;-7-/,,-c1r-C'ot21<,                                                                                          -----
                                                                                                                                            ~~
                                                                                                                                                                       ZIP 68102
                                                                                                                                                                     01 1D10649071




   7  JO 50, J 7t!L_5heee+--
  ()tr7 /I fl11/ /II~@/ 6t.1-{) 2-                                                                                                RECEIVED
                                                              THIS MAil WAS SENT
                                                                                                                                     ocT o3 zorn
                                                              FROM THE DOUGLAS
                                                             COUNTY CORRECTIONAL
                                                              CENTER, OMAHA, IIE'.f\{ .
                                                                                                                                     Cl.mK
                                                                                                                                US.uiSnlCTIOlar
                                                                                                                                              -    -~
                                                                                               ., .I'
                                                                                                        t.                                                             ., . ·~
                                                                                                             ~w,




                                1/--f-fiJ: CI    f (2 K-V.
                                 ./J /J /1_ - ,:/_r,   A f-f\        (1
                                                                                   s         O          Dl>f~J_c_
                                                                                               OA ,,.1'7A
                                                                                                                                            +~T:          ·•·      ·
                                                                                                                                                                      (<JYI:
                                                                                                                                                                        ·· · · ·
                                                                                                                                                                                 14
                                   J- ..J..   L ~             L O --::-.                      I ;J......li L../1                                    ..          .· . ..


                                  011711 //f-J/                           6
                                                        /tlEIS: ;f j 02-.t 3.22-.,
                                                                                                                   -c




                                                                 :>ii'"

                                                                     ::.-.
                                                                     ~~·




                                                                             / 1/ 1//I It 1•/ 11/1// •/1• 111 /1 1(/• •1• /1/•1/l, ,ff• 111 11/ •/ ••1
                                                                                                                        -                                ---
8:18-cv-00468-RGK-PRSE Doc # 1 Filed: 10/03/18 Page 19 of 19 - Page ID # 19




                                                          ;, .....·      . .,,;
                                                 C       • !~;~•.




                                            ._       \
